Citation Nr: 0523536	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right wrist 
disability, to include ganglion cyst.

6.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a right 
wrist disability, to include ganglion cyst; a sleep disorder 
to include a nervous condition; a stomach disability; and a 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED.


FINDINGS OF FACT

1.  The veteran does not have a right knee disability.

2.  The veteran does not have a left ankle disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated March 2003 the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The March 2003 letter indicated that the RO had 
received the veteran's claims for service connection.  The 
letter informed the appellant of what the evidence must show 
to establish entitlement to the benefits he wanted.  

The March 2003 letter informed the appellant that he had one 
year from the date of the letter to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the March 2003 letter was sent, the veteran was 
afforded a VA examination in June 2003.  A rating decision 
was issued in July 2003.  VA treatment records were added to 
the claims file and the veteran was afforded a VA mental 
disorders examination in May 2004.  A statement of the case 
was issued in May 2004.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.  § 3.303(d).

A.  Right knee disability

Background

Service medical records show that in September and October 
2001, the veteran was seen for complaints of bilateral knee 
and ankle pain.  The veteran reported that his pain began 
after weekly road marches.  It was noted that the veteran was 
obese with a normal gait.  The examination was unremarkable.  
The pain was noted to be secondary to increased body mass 
index and road marching.

The veteran's separation examination dated in October 2002 
showed normal clinical evaluation of the lower extremities 
and spine, other musculoskeletal.  

At his June 2003 VA examination, the veteran reported that he 
had had problems with a knee ache in October 2001 and was 
diagnosed with bilateral patellofemoral pain syndrome.  He 
indicated that he had physical therapy and NSAID treatment.  
The veteran stated that he never had any type of injury to 
the knee.  He indicated that the left knee did not bother him 
any longer, but the right knee gave him pain intermittently 
if he ran or over exerted himself.  He could walk one mile 
but might have increasing pain.  There was no redness, no 
swelling, no locking up, no instability, and no falls.  He 
noted no trauma since military discharge.  The veteran 
indicated that he never had any type of surgery to the knees.  

The examination of the right knee revealed symmetry to the 
left.  There was no swelling, no redness, or effusions.  
There was no specific point tenderness and range of motion 
was 0 to 130 degrees right and left, with no pain or 
limitation.  His gait was normal and non-antalgic.  There was 
no ligamentous laxity to varus or valgus stress.  There were 
negative anterior/posterior drawer signs.  The right knee x-
ray was negative.  It was noted that the veteran's symptoms 
were consistent with patellofemoral pain syndrome.  

Analysis

The veteran was diagnosed with right patellofemoral pain 
syndrome; however, x-rays were negative.  The veteran's range 
of motion of the right and the left knees were 0 to 130 
degrees with no pain or limitation.  There was no ligamentous 
laxity to varus or valgus stress and anterior/posterior 
drawer signs were negative.  It is noted that pain itself is 
not analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In particular, with regard 
to a service connection claim, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Id.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a right knee disability; however, 
there is no medical evidence of record, which establishes 
that the veteran currently has this disability.  Under these 
circumstances, there is no basis on which to grant service 
connection.

B.  Left ankle disability

Background

Service medical records show that in March 2000 the veteran 
was seen after spraining his left ankle.  The assessment was 
tendonitis.  In September and October 2001, the veteran was 
seen for complaints of bilateral knee and ankle pain.  The 
veteran reported that his pain began after weekly road 
marches.  It was noted that the veteran was obese with a 
normal gait.  The examination was unremarkable.  The pain was 
noted to be secondary to increased body mass index and road 
marching.

The veteran's separation examination dated in October 2002 
showed normal clinical evaluation of the lower extremities 
and spine, other musculoskeletal.  

At his June 2003 VA examination, the veteran reported that he 
developed some left ankle discomfort around October 2001.  
The examiner noted that the veteran's service examination was 
negative.  The veteran indicated that he might have sprained 
his ankle one time.  The veteran reported that he had a 
slight swelling there off and on in the left lateral 
malleolus area, but ambulated okay.  He stated he could walk 
one mile and had no injury since service.  The veteran 
indicated that he never had any type of surgical procedure in 
the left ankle.  

The examination showed that the left ankle appeared 
unremarkable.  The ankles were without swelling bilaterally 
and there was no redness or tenderness.  The range of motion 
of both ankles was 0 to 20 degrees right and left.  
Dorsiflexion and plantar flexion was 0-40 degrees 
bilaterally, with no pain or limitation.  X-ray of the left 
ankle was negative.  There was no diagnosis determined.

Analysis

There is no medical evidence that the veteran currently has a 
left ankle disability.

As noted above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

The veteran asserts that he is entitled to service connection 
for a disability of the left ankle; however, there is no 
medical evidence of record, which establishes that the 
veteran currently has this disability.  Under these 
circumstances, there is no basis on which to grant service 
connection.


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.


REMAND

?	A remand is necessary in this case in order to clarify 
the examiner's diagnoses and etiology opinions.

In 1998, the veteran was treated for a right wrist injury and 
ganglion cyst.  At his June 2003 VA examination, the examiner 
noted that the wrist x-rays was negative and tendonitis was 
most likely the diagnosis with negative examination; no 
active flare.

The veteran was seen while in service for complaints of 
stomach pains.  A CT scan of the abdomen and pelvis was 
negative.  At his June 2003 VA examination, the examiner 
noted abdominal pains most consistent with IBS (irritable 
bowel syndrome).

While in service, the veteran was seen in November 1999 for 
complaints of right upper back pain after carrying multiple 
boxes as moved from barracks.  An entry noted prior low back 
pain.  

At his June 2003 VA examination, the examiner noted that x-
rays of the lumbar spine and was consistent with intermittent 
muscle spasm or myofascial pain.

Service medical records show that in October 1997, the 
veteran was having interpersonal problems with peers and his 
girlfriend.  He noticed that he had become more irritable and 
had increased feelings of aggression.  After a mental status 
examination, the veteran was diagnosed with partner 
relational problems and interpersonal problems.  

At his May 2004 VA mental disorders examination, the examiner 
diagnosed intermittent explosive disorder and noted that the 
condition had been present since prior to his enlistment in 
the service and therefore it was not likely to have resulted 
from his military service.  The examiner did not comment on 
whether the condition was aggravated by service beyond a 
natural progression of the condition.

The above-cited statements are not clear as to current 
diagnoses or etiology; a remand is therefore necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  An addendum should be requested from 
the previous examiner so that the 
examiner can clarify his diagnosis and 
etiology opinions.  If the previous 
examiner is not available, a VA 
examination should be scheduled.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The addendum or 
report of the examination must include 
responses to each of the following items:

          A.  List all diagnoses of the 
veteran's right wrist.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

2.  An addendum should be requested from 
the previous examiner so that the 
examiner can clarify his diagnosis and 
etiology opinions.  If the previous 
examiner is not available, a VA 
examination should be scheduled.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The addendum or 
report of the examination must include 
responses to each of the following items:

          A.  List all diagnoses of the 
veteran's abdomen/gastrointestinal 
system.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

3.  An addendum should be requested from 
the previous examiner so that the 
examiner can clarify his diagnosis and 
etiology opinions.  If the previous 
examiner is not available, a VA 
examination should be scheduled.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The addendum or 
report of the examination must include 
responses to each of the following items:

          A.  List all diagnoses of the 
veteran's low back.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

4.  An addendum should be requested from 
the previous examiner so that the 
examiner can clarify his diagnosis and 
etiology opinions.  If the previous 
examiner is not available, a VA 
examination should be scheduled.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The addendum or 
report of the examination must include 
responses to each of the following items:

          A.  List all psychiatric 
diagnoses that the veteran has and 
identify each that is properly classified 
as a personality disorder.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to the time of onset 
of the disorder.

	D.  If the onset of any of the 
veteran's psychiatric disorders occurred 
before his active service, state medical 
opinions in response to each of the 
following questions:

	(1).  Was there an increase in 
disability during the veteran's 
active service?
	(2)  If there was an increase 
in disability during service, was 
the increase beyond the natural 
progression of the disorder?

5.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


